LINTV CORP. OFFER TO EXCHANGE OUTSTANDING STOCK OPTIONS FOR NEW STOCK OPTIONS YOUR RIGHT TO ELECT TO EXCHANGE YOUR OPTIONS AND YOUR RIGHT TO WITHDRAW SUCH ELECTION EXPIRE AT 5:00P.M., EASTERN TIME, ONJUNE 2, 2009, UNLESS EXTENDED LIN TV Corp. (“LIN TV,” the “Company,” “we,” “us” or “our”) is offering our employees, our subsidiaries' employeesand non-employee directors the opportunity to exchange outstanding options to purchase shares of our Class A common stock pursuant to the terms of the offer described herein (the “Exchange Offer”).All stock options outstanding under our Amended and Restated 2002 Stock Plan that are held by our employees or our subsidiaries’ employees and all stock options outstanding under our Third Amended and Restated 2002 Non-Employee Director Stock Plan that are held by our non-employee directors are eligible for exchange (the “Eligible Options”). · Each Eligible Option that you elect to exchange will be exchanged, on a one-for-one basis, for a new option to purchase an equal number of shares of our Class A common stock (the “New Options”). · Each New Option will be granted under the same plan as the corresponding exchanged Eligible Option and will have an exercise price equal to the last reported sale price of our Class A common stock on the New York Stock Exchange onthe expiration date of the Exchange Offer. · Each New Option will expire after 10 years, subject to the other terms of the plan governing such options. · Each New Option will vest on a three-year schedule, with one-third of the shares covered by each New Option vesting on each of the first, second and third anniversaries of the New Option grant date. You are not required to accept this Exchange Offer.If you wish to exchange options, you are not required to surrender all of your Eligible Options.You may not, however, tender an Eligible Option for less than all of the shares subject to the Eligible Option.In order to receive New Options, you must be employed by us or one of our subsidiaries or be a non-employee director on the date this offer expires.Unless this Exchange Offer is extended, the expiration date isJune 2, We are implementing this Exchange Offer because a considerable number of our employees and non-employee directors have stock options, whether or not they are currently exercisable, that have exercise prices significantly above our current and recent trading prices.We are conducting this Exchange Offer on a voluntary basis to allow our employees, our subsidiaries' employees and non-employee directorsto choose whether to keep their Eligible Options at their current exercise price, or to exchange those options for New Options. 1 Table of Contents We are making this Exchange Offer upon the terms and subject to the conditions described in the enclosed materials, including those we describe in Section6.This Exchange Offer is not conditioned upon a minimum number of options being surrendered for exchange. IMPORTANT To elect to exchange your Eligible Options pursuant to this offer, you must, in accordance with the terms of the accompanying election form, properly complete and deliver the election form to Daniel Donohue, by fax at (401)454-4980, by emailing a scanned or PDF copy to dan.donohue@lintv.com, or by hand delivery or mail to One Richmond Square, Suite230E, Providence, Rhode Island 02906.We must receive your properly completed election form before 5:00 p.m., Eastern Time, onJune 2, 2009.Although we reserve the right to extend this offer at our sole discretion, we currently have no intention of doing so. Shares of our Class A common stock are traded on the New York Stock Exchange under the symbol “TVL.”OnMay 1,2009, the last sale price of our common stock as reported on the New York Stock Exchange was $1.51 per share.We recommend that you obtain current market quotations for our Class A common stock before deciding whether to exchange your options. You should direct questions about the Exchange Offer or requests for assistance or for additional copies of this offer to exchange or the election form to Daniel Donohue by email at dan.donohue@lintv.com or by telephone at (401) 454-2880. Subject to our rights to extend, terminate and amend this offer, we will accept promptly after the expiration of this offer all properly surrendered Eligible Options that are not validly withdrawn and will notify you of our acceptance on the date this offer expires.Upon our acceptance of the Eligible Options you surrender for exchange, the surrendered options will be cancelled and you will no longer have any right to purchase our Class A common stock under those options. We have not authorized any person to make any recommendation on our behalf as to whether you should tender your outstanding stock options for exchange through this offer.You should rely only on the information in these materials or to which we have referred you.We have not authorized anyone to give you any information or to make any representation in connection with this offer other than the information and representations contained in these materials.If anyone makes any recommendation or representation to you or gives you any information, you must not rely upon that recommendation, representation or information as having been authorized by us. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of this transaction or passed upon the fairness or merits of this transaction or the accuracy or adequacy of the information contained in this Exchange Offer.Any representation to the contrary is a criminal offense. 2 Table of Contents This document constitutes part of the Section10(a) prospectus relating to our Amended and Restated 2002 Stock Plan and the Section10(a) prospectus relating to our Third Amended and Restated 2002 Non-Employee Director Stock Plan and covers securities that have been registered with the Securities and Exchange Commission under the Securities Act of 1933, as amended. The date of this offer to exchange is May 4, 2009. 3 Table of Contents TABLE OF CONTENTS Page No. SUMMARY TERM SHEET 1 RISK FACTORS 6 THE EXCHANGE OFFER 7 1. NUMBER OF OPTIONS; EXPIRATION DATE 7 2. PURPOSE OF THIS OFFER 8 3. PROCEDURES FOR TENDERING ELIGIBLE OPTIONS 9 4. CHANGE IN ELECTION; WITHDRAWAL RIGHTS 10 5. ACCEPTANCE OF ELIGIBLE OPTIONS FOR EXCHANGE AND GRANT OF NEW OPTIONS 11 6. CONDITIONS OF THIS OFFER 12 7. PRICE RANGE OF CLASS A COMMON STOCK 13 8. SOURCE AND AMOUNT OF CONSIDERATION; TERMS OF NEW OPTIONS 14 9. INFORMATION ABOUT LINTV; SUMMARY FINANCIAL INFORMATION 15 10. INTERESTS OF DIRECTORS AND OFFICERS; TRANSACTIONS AND ARRANGEMENTS CONCERNING THE OPTIONS 18 11. STATUS OF OPTIONS ACQUIRED BY US IN THIS OFFER; ACCOUNTING CONSEQUENCES OF THIS OFFER 19 12. LEGAL MATTERS; REGULATORY APPROVALS 20 13. MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 20 14. EXTENSION OF THIS OFFER; TERMINATION; AMENDMENT 21 15. FEES AND EXPENSES 22 16. ADDITIONAL INFORMATION 22 17. MISCELLANEOUS 23 i Table of Contents SUMMARY TERM SHEET The following are answers to some of the questions that you may have about this Exchange Offer.We urge you to read the remainder of this document as well as the other offering materials carefully, as the information in this summary is not complete.We have included references to the relevant sections of this document where you can find a more complete description of the topics in this summary. QUESTIONS ABOUT THE EXCHANGE OFFER Q.1.What options are we offering to exchange? We are offering to exchange all options issued to employees under our Amended and Restated 2002 Stock Plan as well as all options issued to non-employee directors under our Third Amended and Restated 2002 Non-Employee Director Stock Plan.We will grant the New Options under the plan corresponding to each exchanged Eligible Option.The New Options will be nonqualified stock options.(See Section1) Q.2.Why are we making this Exchange Offer? We are implementing the Exchange Offer because a considerable number of our employees and our non-employee directors have stock options, whether or not they are currently exercisable, that have exercise prices significantly higher than the current market price of our Class A common stock.We are offering this program on a voluntary basis to allow our employees, our subsidiaries’ employees and our non-employee directors to choose whether to retain their “underwater” Eligible Options at their current exercise prices, or to exchange those options for New Options to purchase shares of our Class A common stock at an exercise price equal to the closing price of a share of Class A common stock on the New York Stock Exchange on theexpiration date of the Exchange Offer. We are making this Exchange Offer to provide our employees, our subsidiaries’ employees and our non-employee directors with the opportunity to hold options that have a lower exercise price and, therefore, greater value and appreciation potential.We believe that this will provide better performance incentives to, and thus increase retention of, our employees, our subsidiaries’ employees and our non-employee directors.(See Section2) Q.3.Are there conditions to this Exchange Offer? This Exchange Offer is subject to a number of conditions with regard to events that could occur before the expiration of this offer.These events include a change in accounting principles, a lawsuit challenging the offer, a third-party tender offer for our Class A common stock or an acquisition proposal for us.These and various other conditions are described more fully in Section6.If we terminate this offer prior to accepting and cancelling your surrendered Eligible Options, your Eligible Options will remain outstanding until they expire pursuant to their terms and will retain their current exercise price and vesting schedule.This offer is valid regardless of the number of eligible option holders who participate and regardless of the number of Eligible Options surrendered for exchange.(See Section6) 1 Table of Contents Q.4. Are there any eligibility requirements I must satisfy to participate in the Exchange Offer? You must be a full-time or part-time employee of LINTV or of one of our subsidiaries or one of our non-employee directors on the date this offer expires.Participation in the offer does not confer upon you the right to remain in the employment or other service of LINTV or any of its subsidiaries.(See Section5) Q.5.How do I participate in this offer? To elect to exchange your Eligible Options, you must properly complete the election form and deliver it to Daniel Donohue, before 5:00p.m., Eastern Time, onJune 2, 2009.You may deliver your election form to Mr.
